FILE COPY




                                       M A N D A T E

TO THE 168TH DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on March 9, 2018, the cause upon
appeal to revise or reverse your judgment between

CHAUNCEY DEANDRE REED,                                                Appellant,

No. 08-18-00013-CR                    and

THE STATE OF TEXAS,                                                   Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 24, 2018.

                                                   Denise Pacheco, Clerk




Trial Court No. 20150D00451